         Case: 3:17-cv-00739-jdp Document #: 211 Filed: 10/31/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                               Plaintiff,
          v.                                                                ORDER

 WAL-MART STORES, INC. and                                               17-cv-739-jdp
 WAL-MART STORES EAST, LP,

                               Defendants.


         After the jury delivered its verdict on October 10, 2019, Magistrate Judge Stephen

Crocker set deadlines for post-trial briefing in this case, including briefing on equitable relief.

See Dkt. 209 at 89-90. The clerk of court did not enter final judgment in this case because a

decision has not yet been made as to all available relief. Now before the court is Walmart’s

motion to clarify whether the post-trial briefing schedule encompasses motions to be filed

under Federal Rules of Civil Procedure 50 and 59, which set deadlines dependent on the date

of entry of judgment, or whether the parties should follow the timetables set forth in the rules

for those types of motions. Dkt. 210.

         The briefing schedule set by the court shall include only those motions and filings

necessary to address equitable relief, so that final judgment may be entered. For any motions

to be filed under Rules 50 and 59, the parties shall adhere to the deadlines set forth in those

rules.

         Entered October 31, 2019.

                                             BY THE COURT:
                                             /s/
                                             ________________________
                                             JAMES D. PETERSON
                                             District Judge
